        Case 2:18-cv-00928-MJP Document 167 Filed 12/07/20 Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                    FILED
                           FOR THE NINTH CIRCUIT
                                                                    DEC 07 2020
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 YOLANY PADILLA; et al.,                       No. 19-35565

               Plaintiffs - Appellees,
                                               D.C. No. 2:18-cv-00928-MJP
   v.                                          U.S. District Court for Western
                                               Washington, Seattle
 IMMIGRATION AND CUSTOMS
 ENFORCEMENT; et al.,                          MANDATE

               Defendants - Appellants,

 and

 U.S. DEPARTMENT OF HEALTH &
 HUMAN SERVICES, FKA Department
 of Social Services; et al.,

               Defendants.


        The judgment of this Court, entered March 27, 2020, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Nixon Antonio Callejas Morales
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
